Title: To George Washington from John Flood, 6 May 1781
From: Flood, John
To: Washington, George


                        
                            
                                6 May 1781
                            
                        
                        Information given by John Flood who formerly lived at Maroneck & followed the water.
                        The harbour between City Island & Frogs Neck is very good for large Transports and 5 fathom water may
                            be carried into—the anchorage good—the harbour sufft to contain any number of Transports. a good harbour also between City
                            Island & Harts Isld 3 fathom water sufft for 50 Vessels—both these Islands are dry—City Island level—the other way
                            one eminence on it—the first is about a Mile in length the average width more than a quarter—no Trees
                            on it. Hart Isld is abt 3/4 of a Mile in length & narrower than the other this also is stript of its wood.
                            Transports can get within 4 Miles of the Town of Eastchester which will be about 3 Miles from the point of Frogs Neck. The
                            landing on the East side of Frogs Neck is good—on the west side it is still better as the shore is bolder. The distance
                            from City Island to frogs neck (nearest part) is about 2 Miles—but from the So. end of the Isld to the point of Frogs neck
                            is 4 Miles—Transports (he believes) can be with in half a mile of the neck & within half the
                                distance of the Island—between the Islands the distance is abt 3/4 of a Mile
                            & in many places the Transports may be with in 20 rods of either shore—there is no getting into either of
                                the harbours from the Eastward, with out passing between the south point of Hart Island &
                            the Long Island shore, at great neck, & Transports must pass within 3/4 of a Mile of the said neck the distance
                            across being less than a mile—the water is bold at the point of the Island—Vessels may go within 30 rod of the shore.
                            There is no good harbour Eastward of these for large Vessels—or any number of them
                            the shores being rocky & much exposed to the So. Et wind. From the South point of Hart Isld to the So. point of City
                            Isld is not more than 3/4 of a Mile. there is no getting into this Harbour—or that between City Island and Frogs neck with
                            Vessels which draw more than 8. feet water. 

                    